DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.1.	Appeal Brief filed by Applicant  on May 18, 2022 is acknowledged.
2.2.	Claims 1-3, 6-7, 10-11, 14-15, 18-19 and 22-25 have been canceled. Claims 20 and 21 have been withdrawn.  Claims 4-5, 8-9, 12-13 and 16-17 are active. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance. 
4.	Applicant's arguments presented in Appeal Brief have been discuss during Appeal Brief conference with Primary Examiners Tierney and Choi on June 8, 2022. As a result of the Conference , Examiner contacted Applicant's representative Mr. Young with proposed Examiner's Amendment to place Application 15/784,337 in condition for allowance.  After several discussion, agreement with respect to amendment to Claims 4 and 5 and cancellation of previously withdrawn claims has been reached ( see Interview Summary conducted on July 25,2022).  Therefore, Claims 4-5, 8-9, 12-13 and 16-17 are allowed. 
EXAMINER’S AMENDMENT
5.	Authorization for this examiner’s amendment was given in an interview with Applicant's Representative Mr. Young on July 25, 2022.
6.	The application has been amended as follows. 
6.1.	Amend Claims 4 and 5 as shown below:
Claim 4.   A method of increasing the viscosity of a cosmetic without increasing the stringiness of the cosmetic, comprising thickening said cosmetic by adding an effective viscosity-increasing amount of a polymer selected from the group consisting of polyacrylic acid and salts thereof, wherein:
(a) 
(b) the polymer is selected from the group consisting of RAFT polymers having a weight average molecular weight between 500 thousand and 8 million; 
(c) not more than 10% by mass of said RAFT polymer consists of molecules having a molecular weight of 10 million or higher; 
(d) the measured stringiness of a 1% w/w aqueous solution of the RAFT polymer is 10 mm or less; and
(e) the amount of RAFT polymer is between 0.05 and 2.5 mass% relative to the mass of the cosmetic.
Claim 5.   A method of increasing the viscosity of a cosmetic without increasing the stringiness of the cosmetic, comprising thickening said cosmetic by adding an effective viscosity-increasing amount of a polymer selected from the group consisting of polyacrylic acid and salts thereof, wherein:
(a) 
(b) the polymer is selected from the group consisting of RAFT polymers having a weight average molecular weight between 500 thousand and 8 million;
(c) not more than 10% by mass of said RAFT polymer consists of molecules having a molecular weight that is more than three times the weight average molecular weight of said RAFT polymer; 
(d) the measured stringiness of a 1% w/w aqueous solution of the RAFT polymer is 10 mm or less; and
(e) the amount of RAFT polymer is between 0.05 and 2.5 mass% relative to the mass of the cosmetic.

6.2.	Cancel previously withdrawn Claims 20 and 21.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763